OFFICE OF THE ATTORNEY                  GENERAL         OF TEXAS
                                    AUSTIN


-co-
--



 Honorable Tom C. ian@
   it8te iuulitoran6 xffioirnoy              xxpert
 ttate   Capitol
 AWth,     Tmxrr




                                                          a Foe     ofilor      build-



                                                           r 13, 1939,         in
 whi0b you nq
 8ory note 610
 ot the State
                                                  Aroom or 6ald not9 ir
                                                 to, rhloh is slgneb by
                                                 f the Board of Regent8
                                                , reads as followsa
                                                                   C-E
                                                      Dentan, Toxa8,
                                                      July 1, 1939




         Dentou, Tex8s, premises ts *r                 to the order       of

              If?E   !3TUDESTsj   hT&CEfAi.     LOM     TURD    OP TEE
              XOI?l’B TEU?        GTATE SEACEXRS
                                               COLLXQX, DlEiTObl,
              TXXbS

              Ten Thousand Dollar8                             ~~.10,0r30.00
                                                                     392
.



    Xonorable   To.n C. Xlng,   Page 2


         with interest froa date at the rat8 of 5% per
         AMUR, on the unpaid balance, payable saml-
         annually on each January 1 and July 1 after data.
               'TEi8 notr is given for tha loan or raid
         $lO,OOO.OO to be used In the oonrtruotlon   and
         lquipant or a poet orrioe building on ,thrmain
         oas,pu8 of North Tax86 State Teachers College un-
         derthe    speolticationr and Sugmrvision or xyatt c.
         Xodrfok brohit6cts.
                'The principal  sum of this note 8hall br r8-
         tired in inatallwntr     of Fire Hundmd ($500.00)
         Dollar8 on January 1, 1042 and each January 1
         th3martar 6xo6pt January 1, of 1933, 1950,, and
         1957 oh which datee the iastall~eats    shall be ?ne
         Thousand (gl ,OOO.tiO) ; dollars each, aad OKITuly
         1, 1957, a final IastalAment of 71~0 Hundred
         (;;r;iOO.OO) Dollars, as is set forth in the attach-
         eE schedule or aizortlzatfon.
               *To guarantee   and sateguard tha pay&ent of
         this note, both as tg prinoijml      and interart,  the
         3oard of Regents, through ita pmaident and 8eom-
         tary, hereby ;Iedgea the laOOae, le~6 a fixed
         building depreciation     charge of 2$ per year, fro&
         the rental of the ABH post oftioe       quarters by tha
         United State ?ooet Office    3epartzent at One Thousand
         rlghty (l.,oSO.L?O) ‘;ollars   per year, - (renewable
         ten-year rental agmemnt as ev:denaeQ by written
         acoeptanor of -7ur proposal with date of June 4,
         1939, by the Fourth Assistant      Fostmaster 2Oner61,
         dated June 30, 1939), a&d the said income shall be
         and Is hereby set q8ide for the payment of this
         not6 and lntemst.
                 *It is expressly   understood anA agreed that
         this note does not Oonatitute any pr8onal         lla-
         bility,    whateoerm,    againat any member of the ‘&art!
         or bogants and that it can in no wise ever be oon-
         8trued ho bo a llebillty       againrt tho zxate.
               vhr Proslthnt and tha &8lneaa   Mnagrr 0r
         thr North Tom18 stat0 TeaehSr8 College are h6rsby
         dire&d   and rsqulrad to acplp the Fledged income
         in the manner herein 8et out, until the principal
         an6 thr intem8t of this note are fully an4 oom-
         pletaly paid.
 r




,Honorable      Torr C. Xing,     Fags 3



               Yf the rental   oontraot should not be M-
        nowed for a eufflolsnt    length of tima to retire
        this not., the Board ot Segrnta hereby pledgss
        whatever 10061 Sundr MY be av8flable     to the oom-
        plotion or the payamts as soheduled.

                                          “rOS   ldent , ;mm0 or “nogents

                                          :.aOrdtSry,am     Cr rOgWIts
                                          TOXa8 CtdiO reaoherr Colleges”
               AItar oalling       our attentLm    prt.loularly to the
last    paraerarh ir. raid        zote, yo*i request our opinion upon
th3    r0110v;iog   ptetfc28:
               “(i) 13 fhe Eibari of P.egent.8 empowered to
        !mmr: zionay rrm tk.iss3uroe      met2  the terms cr
        the loan provMe for rspaymnt over a period of
        elr,htten yeara?
              “(2) licdrr the terms of the note, is any
        person or yroup oi gerrrona oharge# with any duty
        0r sareguarding   the exoem 0r ino05e over note-
        retirezsnt     papsnts:

                -( 3) Eas the ward         the power to pledge what-
        ever 10~~1 fun0e        may be avallablo~     :ieveral years
        in thu futurs?

             “(4) xr ror any reason the p0st-orri00 oon-
        traot  ahhauld not be carrlsd out ae anticipated,
        am any rude or the ,2uarQ subjeot to the repay-
        iant or this loan?
              “(6) Is the aot of borrowing thla tioaay in
        this  way in contravention   of any provision ot tha
        Constitution  or lea    of Texau?'
                our answer to your fint             quertfon   is that   the Board
or flegantm or the state Toaohars * coll~g~r or Texa8 10 au-
thorized  to borrow money Sor tha OOn8tTuOtion Of the pelt
0rri00 buildhe    on the ca5,pus 0r the iiorth Texas rtate Teachers
College,  and ia further authorlzsd to pledge the revenue troa,
aaid building for tha paynient 0r eald loan over a period of
eightsen years.
     .



Honorable     TOE C. i(Ing,   Faage4


           Th4 authority   of the ibetd or Regents TV borrow
the money and to ereoute the note above set forth Is oon-
talned  In the provisiona   or Article g6030 of Vernon’s Anno-
tated Civil Statutee,    as azidnded. Motion 1 or said Artl-
014 26030, as s;lclnded by Senate Bill 393, Aotm, Regular
S488ion, 46th Loglrlatura     (1939), reads In part as tollowsr
            ‘SoOtIoll 1. mat the Board or Regent8 or
     tha tsnIv4rsIty at Texas and Its branohes, aa
     th4 Board or Xr4otor8          or the AgrIoultural       and
     keohanloal College,        and Its branches, and the
     Board.oi   Clrectorr     oi Texam Teohnologloal         Col-
     14g4, and the Bard of Regents of the Ptatb
     T4aoh4ra Uoll4g4 and th4 Board Of DIrOOtO%!aOf
     the College ot Arts and Industries            are hsr4by
     serorally    authorized and 4aepowered to construct
     or acquire through funds or loans to be obtalned
     rroa the Government of thr Mite0 Etates, or aciy
     oi;sncy or agenuies thareoi,         created unEar the
     Eotlorral recovery Act, or otherwise created by
     rhe ;eCaral SoverLent          or rra;z any other source
     grlvats or public, wIthout cost to Lhe Itate                of
     Texas, and aooept title,         subject to such condl-
     tIona and llmftations         as riay be prescribed      by
     each of the said Bay&S, doricltories,             Mtchexm
     and dlntng halla, hoepftals,          libraries,     student
     activity    buildings,     gpmnaala, athletlo       bulldlngs
     and etadla, and such other buildings             a.3 z.ay be
     needed for the good of the InetItutIon              and tte
     rare1 waltare and social         conduot of the students
     0r suoh inrtitutions        when the total cost, typ4
     or oonatruotlon,       oai;aolty ot such buIlCInge, as
     well as the other plans and sp4oIiIoatlons               have
     be8n approved by tko reapeotive           CoVerni?lgnoarda;
      . . .”
            zeotlon 2 of said Artiole 26030, as aaended by
Chap r 459, Aots, ?econd Called Cession, 44th Leglalature,
(193 k”) provldra that the boards for the various colleges
are authorized to fix tees an& charges for the use of the
building8   ereoted.   ‘aid seotlon th4n further provider  as
follow* r
              “The Se48 and ohargei thus rix4a along vdth
         all other Inoonie thorefroa shall be oonsldered   aa
         r4v4nu4 d4rIv4d from the opsmtlon   or tho build-.
         Ingr thus oonstruotrd.
.       .



Hor;orable Tom C. .Xlng, Page S


                    Thet said Boardr are further euthorlted
            to c&eke any aOntraOt with reiereace       to the 001~
            leatloa    and d.iepoeltloa   or t&o mveauee derived
            irti any bulldlng 80 aonetruoted in the aoqui-’
            lltioa    or ooeetruotloa,    mana(Lgemeat,and main-
            tenmoe or eny building or bulldloge         lo q ulr ed
             hereunder.     . . . In antlolpatloa    or the oolleo-
            tlon or euoh reveauee, and ror the purpoee or
            paying thb cost or the aonetrtiotloa       or aaqul-
            altlon or eald bulldlag       or buildlnge and srouade,
            raid lwerdr    (Ire severally   empouered by resolu-
            tlon’to    euthOrl2@, roll,    and deliver lte nego-
            tiable bond8 or note8 rr0m time to tkao and la
            euoh amount or amounts as it mep ooneldar aeo-
            eosary.    . . . Any bond8 or note8 leeued herr-
            under shall bear lntereet       at not to axoeed alx
             (6: ) per cent per an&m, and ahall ti.nally ma-
            ture not core then forty years rrom da ts .*
                ::eation 3 of said Lrticle 200Za, (13 azexled by
    ~‘~ezwteall1 160, kats, Kegular Seaelm,    46th legislature,
    (1939) made in part a8 r0ii0wsf
                   %*o. 3. ZubJeot to the above ree~rlo-
            tlone, eaoh or eald Narde is given aompletr
            dlaaretlon   in fixing the rorn, ooadltloae and
            details   or such bonds or notse.  Any bonds or
            notes issued hereundrr ahall not be en laaebted-
            neee or the State or Texas, but ehall be peya-
            bla rolelg   from the revenues to be derived fro&
            the OFerhtfOaor said buildings;    provided t!tat
            6uah bonds isy be refinanced by the said soar&s
            whenever suah aatlon la round by the ?oard to
            be nroeeeary .*
          3eotioa 4 0r raid Artlole                   26030, ~a8 amended by
Chapter 804, Aate, 44th Leglelature                   (19??57, provider fn
part as r0iiow8t

                   ‘.Fea. 4.   Each or la id Bard8 18 author-
            ized  and eeyawemd to pledge all or a part or
            ouch reteauee to the peymenti of 8uoh bonds or
            aotee, and to enter euoh lpoemante        re@rdlag
            thr impoaitioa    or euffloleat   olmrgee and the
            aolleotlon,    pledge and dlepoeltlon    of such
            revenue8 a8 it aey doesi groper.*
                     ?e believe       that the above qxotmdprovisions    of
Article            .?003c authorize       the ?owd of Fe6:ente of the ::tate
i?onorablo   Toiz C. Xlng,   Tag0 6


‘ieaahere Colleges to borrow the n;zaey fro& the Ctudeate
zeaiorlalLOa ?'und, and to pmvlde iOr the payrtent or said
loan by a aote pagab       In lnstallmente    over a period ot
eighteen yaare.     Section 1 of said etatuta provides that
suah a loan rray be obtslned from any eouroe, either private
or publio.   $616 eectloa alao authorfz6o the oonetruatlon
OC buildings whloh.*ma~ be needad ror the good or the ia-
stltutloa” * and we believe    that a poet ortloe building
WXU clearly      co&e within such alasslilcat:ou.      Under Sea-
tloa Z of said Mtlole,      aa well ae other portions of eald
statute above quoted, authority       1s given to sreaute notes
bearing Interest    a8 h&h a0 81x pr asnt an& payable over
a porlod not exoaedln~ r0ny pears.
            ze further believe     that the above quoted etatu-
tory provlulons,    authorlzinfi   the aoard of F.ctT.entsto borrow
said roney and to execute a promisobrg note providing for
tke :ayz.ent thereof,   are constitutional.       ; very similar
statute was Involved in the case of Texae Tatlonal Guard
Lrzory Soar4 v. L:cCraw, 126 .-. :‘:. (24) 627 (,..upraLe Lmrt,
dealded :.arch 29, 1939).       In this case lt was held that a
statute ME oonetltutloaal        whloh authorized   the   loe~aacd
or son&a by the Tsxae 1:atlonal Guard Arizory Soar4 in pay-
seat for the aoet or aoaetruotlag        armory bulldlnge,    whloh
bondswre to be paid out or the maelpte from the laaelng
or said buildings.     The bonds were due on or before ceptem-
her 1, 1970, au4 pledged the rents, lssuee an4 ~roflts            of
the bulldlnge erected with the proceeds or the bonds to pap
thu sacx3, %e -‘uprem Court held that the etatute author-
hAag the borrowing or the soaey and the exeautlbn ot the
boo&e was sot In vlolatloa       of rieatlone 49 anC 50 of article
3 or the Coaetltution     nor wae it In violation       or Zeatlon 0
or Article 0. Thu reasoning of the .~rupret;eCourt was that
the bocde did not oroate any llablllty        agRlnet the state
or Texas, but z&rely an agreement to use part of the mveaua
to be derived rroa the building8        to be aoaetruated with the
money which had betin borrowed by the board.          The court rur-
ther hold that there via8 no pledge .ot the credit or the State,
beaause the bands were pyable        only out of the revenue ro-
calved.    Citing tha caee or Charles Sarlbcer’e         sona v. t‘arre,
114 Tex. 11, 262 L’. $7. 732, the aourt aalh that nobllgatlone
that run ourmnt with revenues are not debts With15 the ooa-
tenplatlon   or the Coaetltutloa.w
             ~a balleve   that the aase or Texas Xatlonel Guard
Roar4 Y. h!acraw, eupra,      Is dlreotly  in point and sustain8
the conetitutionallty      0r the provisiona 0r Article 2603a,
                                                                         397

Honorable   Tom C . King,   Fuge 7



 Insofar as said artlole   authorlze4  thr borrowing of the
none7 r0r the conatruotlon    of a port 0rri04 bulldIng by
the board qi rogmta and the lxoOutiOn or the proasl~ao~y
noto above quoted, provldlc~ for the repaymnt of 4414
loan over a period o fllghtoon pearo, and pledgIw      tto
rovonuo   tron aald building to the papnent of oald loan,
Th4 followlag    Caere aleo suetain the conaluaIoo hero
machod:      Lower Colorado Rfyor Authority 0. mcraw, 125
Tex. 268, 03 ::.'a?.(Zd) 029; Grazor Elror Conservation
aad Reclazatlon    Xstrlot  Y. I:cCraw, 126 Tex. 506, 91 3.
'::. (24) Gbb; Cherokes County V, Odom, 118 Fox. 288, 15
 T. X. (2d) 538.

              cur  anowor to your 84oond    qu44tloa    ir that  uador
the law,     the group or psreonlrohargrd with the duty or
saroguarding      the oraoss or inac54 otor the axant noaoo-
oarp to taks cam or +A4 payneat           provldod for In said
50t4, Is t.he Xard of r.e*oata of the 3at4 Teacher4 Col-
le24s, and that said Xmri. of &t;snt.s, under ths law, and
unC4r     tha tems of said mte, say validly delegate the
cleric::1    tend ad&.inIstratIve details   ILI co.!inect:on with
the handling Of said fund8 to the ?xWsldent and the BUSI-
nods Lanager ot the fiort~h Texal State Teaohsrs College,
or ta suoh other ezploy444 or agrnt4 as they my do441
proper. ::a14tisrd of segontr ard such agents or 45ployoe8
mmt, of couree, corply with ths statutos             regardlng the
propor di8poeitiOa       or such ru548.
           h'tlole 2644 of the Revised Civil StatutOa pro-
vide that the general control   em? maagemsnt of the Stat4
';eachors colleges of TexaE ahall be tosted in tho Board
or Regents or the ,?tate Teachers Coll4@es.
            xctloa  6 of Article     26030 Or the RaVIsed CIvIl
St8tute8,   as amndod, provides      as followa:
             *tspoontha aoqulritioa, oonstruotion,   or
      ersct.Ion of such building or buildings,     absolute
      control and izanagecont shall ysst in a rropeo-
      tive board or the institution    of the bullcing
      so oonetruoted    or aoquired, eubjsot to any oon-
      dltlon that nay ho provldrd in the grant."
            Undo? the prmloiono    6t the rtatuter  quoted above,
the ultlmte    duty an8 r4sponslbIlIt~   of safsguardlng  the
revozxee from the -wet offloe    building woulb be In the 3oard
ot &agents or the Texas Ptate Teaohsrs Colleges.       However, it
                                                                          398

honorable     TOZIC. King,    -agO 8



19 ~411 r403gA.44    that an adeinistntlrs     board n9y 449ig-
nato agents t0 perrorx cl4rIorll   or purolp ad;cInl4tratIv4
dutloo,  Pu99411 Y. Cage, 66 Tox. 428, 1 .5. Y. 270; and ths
Board or regents woulC thsrrroro     b4 psrmitt44 to dolsgato
suoh dutlos to the Frosldont or thr Puslaess ?nnagrr or
$0~~4 other oq~loyse  or agent or said Board.
           The second frorr. the last paragraph In the noto,
quotd abort, provIQs9 that the iresldont      and the Buslnrss
Unagrr Of the lVorth mxas Stat8 T4aOh4rS COll4g4 arr dl-
reotod and roqulred to apply the said lacom In the nannor
set out in the note, but m do not think that the provision
or th4 not4 w0uid prevent    thr Wrd 0r Regent.8 ima 449lg-
natihg other prrsons to hand14 the rovonuo from this bulld-
lag, ii they saw rir to do 90.
           Cur answer to your thlrd question Is that in our
OpInIon the zcard or Fsgents ot the Texas Xate T49oher9
Colleges does not have the lawful power t0 pledge lOC91
rucds -xhIch xay be available several years lo the tuturo.
             :lectIoa 3 of Art1014 26030, which we h8V0 quOto4
above, provia        that a noto IS8~4d under the authority  Or
said  artlclo,     "shall not be an Isd4bt4dnass of the State 0r
T4xa9, but 4hall be payable 4014ly iron the rovonue to be
derived rr0= the opnatlon        0r said buIldIng.n  There 1s no
oth4r provision      ot said artlole  whloh w~uld~authorlzs ths
Fladglng or local runds.
              Article   2bS4d, Cection 1, of Vernon's         AAhOtated
CIvIl    Statutes,    provides In part ns Zollows:
               "The ~osernln-: board8 ot the . . . ?rorth
        Texas State Teaohsrs College at Donton, . . .
        may retain ooatrol resp4otIv4ly             ot the tollow-
        in.5 9~~7;s 0r non4y      c0ii40t44    at 4aoh or said
        eersral institutions          la carrying out the funa-
        tions or an educatIona            InstItutIon,    suah as
        tu~ds    collscted     rrom rtitdent r044 or all kin&o;
        charges ror us4 0r rooms a9a dormitorles~               ro-
        celpts rrom meals, eats9 ane oaf4terlas;              fees
        on d4porit r4rlltlaabl4 to ltudonts unaor orrtain
        o~dltions         reooipts    rma school athletic       ao-
        tlvItle3:      i ncome rrom studect publloations         or
        oth3r,*tudent       aotIvItI4e;     rooelpts   rroni sale or
        publiOatiOA produots and ti90411an40u9 6UJQli44
        and oquipoent;        studenta' voluntary deFo3lts 0r
.       .




Eonorable       Tom C. ising, Tagr 9


        money with Bald sohools ior rafo keeping; all
        other tee8 end looal lnatltutlonal      incmze of
        a 8triotly   looal nature arlsln(l out of and by
        virtue   of the eduoational aotivltlsr,    or re-
        aearoh or demonrtntlon     oarrled on by eaoh and
        a11 of raid several aohoola.*
            It will ba noted that Artlole        29Md provide8 that
tke board %ay retain OOntrOla 0r local or lnstitutlonal
funda, but eald artlola      does not glve express authority         to
the board or regsntr to pledge looal run& which aay be
av4lable     in ths rtmr4.     :: hen all 0r the seotlons     or Arti-
ole 2684d are oonatrued together,         we beliers   that it 18
evident that the latentlm         OS the Leglslaturs    m8 to glte
the lOOa boards cerelp the right to keep suoh looal fund8
in a looal deyoaftory,      Instead of requiring     that they be
transaftted    to the rtats Treamry,       and that there wa8 no
intention    to coaf'sr JD. such boards tha power to pledge such
local tunds a8 ~1~~~ accuzclate         In the nature.     The For;sr
to plsdge such funds iti, wo believe,         one whioh tSe Zoar?.
0: Ragents VioulC not have in tha abeenoe of exvxss             legla-
latlre   author1 ty.    It la well settled     that Wpubliq OfilCers
and ~overnwmtal       and aQlni~tratfve      boardr poesess only suoh
gowera aa are erpeaalp       oonisrred    upon then by law or are
neoeosarlly    Frpplisd iron, the power* oonferred.*       SC Tsx.
eiurls. 440.
                In the case of Fort it:o:3h Cavalry Club ‘1. r.Deppard.,
125 Tex. 339, 83 ‘C. 7’. (24) 860, Judge Critz of the zuprem
Court said:
               "~11 pub110 orfloes   and orrioers    are orea-
        tures of law.    The  powers  and duties   of   publlo
        ofricers   are Ceilned and limited by law. Ry be-
        ing deilned end llmlted by law, we mean the act
        of a publio otfloer    mast be lspreasly authorized
        by law, or lmplled thereiron..      ii8 F. :. L., Q.
        885, 8 114,    It rollow   iron the above that pub-
        110 oifioera   &ay zake only suoh oontraotr for
        the government they reprerent as they are author-
        ltrd    by law to xako.”

            Artiole  29OQa. of Vbrnonfa Annotqted Civil “tat-
utee,  as mended by 5enata Bill 88, Aotm, Regular seaalon,
46th isgirlature    (loso),  authorizes tha uhe of lOOa funda
in pwent     of the ootee or bond6 which may be issued for
the oomtruotion     oi bulldln&r, In oertaln lnstanoes. ?eotlon
1 of aald .irtiol4    provi6or in part aa r0ibm:
                                                                        400

Hoaorable Tom C. tin&,      Fag% 10


            *      nor shall any loon1 or lnstitutlonal
      run&r in*e&e*a   of tweoty-rive  (2%) per cent of
      the total for any oaleadar year svar be used for
      tilegayzent of raid aotes or bonds, It being the
      Intention of. the Lo&lslature to authorize the pay-
      &6nt of said note6 and bands rolel~ inn     rweauoa
      derived iroa the iaprovezeat6   authorized herein
      and an mergeaoy   to be 6upplemaated from looal
      fund6 not exceeding twbnty-ilvr (2%) ;er oent
      ror  any ffeoal yeu.m
           'It ~311 be nated thqt thi8 article        dons nat au-
thorize the pledging of looal funds but aerrly their use
In oaae 0r ec1er~emf.        Furthsrame, we bsliete that this
art:010 1s no authority for the pledging of local fund6
in thlo oess, braause said ertlole         applies only to *do+
mitorids,    college6   or atadlw6*   acd would not apply to
other bullelngs.       Iii tEl6 oomaotlon,    we rster you to our
ossinlon ::o. O-1273, by Assistant kttornsy m~enl            Clarenoe
2. crow*, addressed to Ronorable J. A. !:lll,         Fresldent,
" eat ;erae “‘tate ‘ieachezs Coilege,      wherein w txld, noosg
other thlngr,~that      said srtiole   (rererred to in said opln-
ion aa Senate 3111 26) authorized the use ot looal funds
only ior thr buildings 6peolfloallp         nased in ?eotloa 1 or
66ld artlole.      ~yor your lnfometton,     a copy oi sald opla-
ion 16 enolosed herewith.
           Gur answer to yoiir fourth qusstion la that i$
the poet ortioe oontraot la not oarriml out as antloi~ted,
and the revenue fro& the rental or u6e of 3614 bullcling
is  fist 6uiYiolent to met the paymnt8 03 the note, the
EoarS of Regeats may not uae any looal or othar fund6 ex-
cept the revsme fror said building for the payrcent of the
said note.
             A6 we have heretoioro  pointed out, the note,ex-
pree8ly    provider that "it ean in no wl6e be aonlrtrusd to b6
a llablllty against the state.*     Purthermore,  8rtiole  2603o,
quoted above, provide6 that 6uoh note ehall be payablb role-
ly fro& the revenuer to be derived fro& ths oper6tlon of
raid building. The power of the regent8 to lxeaute t.he
aote, aad to provide for the payment or the loan out of th6
revonue6 iroa seld buildi- over a period of eighteen yeer6,
16 lximpt from the oonrtltutlonal prohlbltlo~in Arti           3,
 ..ection6 49 and SC, and Artlole 2, rection 8, solely beoause
no debt agalnrt    the Sate   is orsated and thbra Is no Fledg-
lng of the on&it     of the :Ttate,nor 16 there any appmpria-
tlon or publio ruml8 In the ;lobglng      of the revenue6 tron
.     .




    Esaorablo   Tom


    the building.
              It would 11o.atherefore learly to follow that
    an 8pproprIatloa 0r pub110 rtd8,   illthar mm    thr geaclral
    fuad la the St8tr T?OUWY,    or troik10oa.lor la8titutloaal
    rm8, would be la rlolatloa or Art1010 s, sootion 44 or
    the Coartltatlon, whleh provldor la part that the Legirla-
    tura rhall not *grant, br appropriatloa or othmwI8o,     any
    rmouat or money out or the trearury of the State, to any
    lndIrldual, on a olalm, real or protmdrd      whoa the 8ama
    a411 not hate boon prOvld8d for br pr..X~8tIng law. . . ."
                 There bolag ao llablllty agalnrt the State ba-
    oauae ot the ooa8truotIon Of 84id building; uader the lx-
     pro88 tara     of the contraat and Oi the 8t4tUt4   authorIrInng
     thr conrtruotlon    of the buIldIa6,   there would be no "pro-
    eXi8tillg law" to 8el-W aa the b48i8 Of the apFrOpriIltioa8
    or any pub110 tundr to repay the loan, aad such approprla-
     t.Ioa8 would be In violation    of Artlale 3, Tectloa 44. Tort
    '.'.orth Cavalry Club v. 3eppard,     125 Tex. 339, 83'9. 6. (26)
     660.
               %?obelieve that the 8aaa prohibition would apply
    to looal fund8 48 well as to tond8 rhlah had born deposits6
    in the State Trearurp.    Thl8 Daprtwnt   ha8 pnvlouelp ruled
    the sImIlar rM8, oollaoted    by the Departwnt 0r Edooatloa,
    are publio funds.    908 ooaiereaoe opinion No. 3012 dated
    February 5, 1X36, by A8sIstant AttOraer Goneral Wlillaa f.
    Kemp,  addn8sed   to Hon. Tom C. King, State Auditor and Erri-
    olenoy expert, aad round In the publlshrd opinion8 or the
    Attmaoy Cemral, 1936-IQ%, page 127.
               Furthexmon n wish to dlnot       your attoatloa  to
    thr raot that the looal rm8    or the rduoatloaal lartltu-
    tloa8 hair boon treated br thr &Og.illatUm     a8 pub110 iuadr,
    la that thap havr born appropriated to ruoh la8tItutIoa8 la
    the general ldurational approprlatloa    bill.   Bouse Eil.11 Ho.
    268 Aot8, RoguIar So81loa~ 46th LogIsIatun (IO%), in rub-
    di,iriOn S oi the general provIrloa8 lttaohod to 84ld bill,
    provlder as roiIow8i
                “‘RUb88OtiOn   (3)   IIUtitUtiOnti   &OOfpt8.   HO
          proportf kloaglag to 8nr 0r thr iIl8titUtiOn8
          herala provided for', or any ageaoy thereof,  8hall
          bo sold or dI8po88d Of nlthout the OOMOnt Of it8
Honorable   Tos C. i(Iag,   Pegs 12


     gJvsmlng board, and all proceed8 from t.hs gale
     or  suoh property,  rrom labor parfarmd,   trom the
     aale 0r 3LBterlals, crsrs an6 supplies,  fro;3 teea




       ud to use out of the              of said IeCelRtS
     end tunds, In eooordaaob with the provlslons        of
     this Act, such mounts aa they shall deeni neces-
     sary for the support, melntecame,      operation end
     IPprovem8nts of eald lnrtltutlon~.      Any balaaaes
     remlnlng     to the oredlt ot en7 of aald lnatltu-
     tional looal funds at aald institutions       or in the
      ‘tete ‘ireatiury at the end of aay flsosl    yeer are
     hereby reerprsprlnted     for the above r:~?t.loned ;ur-
     poses for t,he suoceedlrg    pear.”
              o believs   that   tl?cre 8hou.ld be m divtlnotlon   m%Ge
between funds required by law to be dsFosltsd in the r.tete
Iraaaury    and looal   eduoatI;nel    or lnetltutlonal  furids, which
under ths statute nay be retained and :lacsd in deepoltory
banks by the ?oard of Xagents of the State ?eachsra Colleges,
ad that the aoard of %tgsnts would not ba authorized to use
either appropriations       fro.m the general fund or suoh local sx
lnetltutlonal     funds in peyiwnt of the note ql;oted absve.
            ‘Ye believe  that in answering your first    four qnes-
tlocs we have already answered your fifth      question, .*:hlch
deals wit5 the questlm      as to Fhether the gaid.actions    ;i
tke ?.oerc ot fisgentstie    in contravsntlon of any prsvlslons
oi :,he i2onstltution   or law of ‘I’exas.




  ATTORNEY
         GIBERALOr Tw
                                                     ,‘anes F. Rart
                                                         ASOi8t4nt
E;R:A:,